Order denying motion to dismiss complaint unanimously affirmed, with $20 costs and disbursements to respondent. The defense of Statute of Frauds is not available because the complaint alleges sufficient facts to constitute a constructive trust. The defense of Statute of Limitations is based *875on the fifteen-year statute (Civ. Prac. Act, § 34), but the affidavits do not show that the Statute of Limitations has run. A trial of the issues is required. Present — Dore, J. P., Cohn, Callahan, Breitel and Botein, JJ.